Brown, C. J.,
concurring.
While I hold that the first section of the Relief Act of 1868 is constitutional, and that the evidence as therein specified may go to the jury, I do not hold that proof of any single fact therein enumerated will authorize the jury to reduce the debt, unless it is such a fact as raises an equity between the parties to the record. The simple fact that the defendant lost property during the war, without connecting *531the plaintiff with the loss, does not raise such an equity between the parties as the jury has a right to adjust by reducing the amount of the debt.